                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

UNITED STATES OF AMERICA,



v.                                                                             Case No: 8:17-cr-103-T-27AAS

HECTOR LUIS VAZQUEZ ALVALLE,

         ___________________________________/

                                                      ORDER

         BEFORE THE COURT is Defendant’s pro se Motion for Leave to Supplement 28 U.S.C.
§ 2255 Motion (Dkt. 163). The motion is construed to seek relief under the First Step Act of 2018.1
Upon consideration, the motion is DENIED. The order appointing the Federal Defender is
VACATED (Dkt. 164).
         Section 402 of the First Step Act expanded eligibility for safety valve under 18 U.S.C. §
3553(f).2 Defendant acknowledges, however, that Section 402 is not retroactive. His contention that
his case was still “open” when the First Step Act was enacted is without merit. His criminal case was
closed, and the pendency of his § 2255 motion did not make him eligible for relief, as nothing in the
First Step Act indicates an intent to apply Section 402 retroactively to cases on collateral review.
         DONE AND ORDERED this 26th day of August, 2019.


                                                       /s/ James D. Whittemore
                                                       JAMES D. WHITTEMORE
                                                       United States District Judge
Copies to: Defendant, Counsel of Record


         1
           Defendant’s § 2255 motion to vacate was denied on April 18, 2019, after this motion was filed. See Case
No. 8:18-cv-2246-T-27AAS (Dkt. 16). However, this motion was docketed in his criminal case.

         2
             Section 402 of the First Step Act, which broadened the existing safety valve, is not, by its express terms,
retroactive: “Section 402(b) APPLICABILITY.—The amendments made by this section shall apply only to a conviction
entered on or after the date of enactment of this Act.” FIRST STEP ACT OF 2018, PL 115-391, December 21, 2018,
132 Stat 5194. Since Defendant was sentenced on November 13, 2018, prior to enactment of the First Step Act of 2018
on December 21, 2018, he is not entitled to relief.

                                                           1
